DETAILED ACTION
Allowable Subject Matter
Claims 1-22 are allowed. The following is an examiner’s statement of reasons for allowance: Claims 1, 19, and method Claim 21 all recite the similar unique features of a reference microphone providing a reference input signal, or a reference input signal being defined by an electric signal determined from said at least three electric input signals as if provided by a microphone located at a spatial reference point relative to locations of said at least three input transducers, a secondary 2-channel beamformer, wherein said first beamformer-input signal is said primary spatially filtered reference signal, and wherein said second beamformer-input signal is selected among a) those of said at least three electric input signals, which are not used as inputs to said first primary 2-channel beamformer and b) a primary spatially filtered signal from a possible further primary 2-channel beamformer, said secondary 2-channel beamformer providing a secondary spatially filtered reference signal. The closest prior art , Olson, U.S. Patent No. 10,262,676, filed on 6/19/2018 (Olson) does not disclose or suggest such features. Specifically, Olson does not disclose or suggest that the input to the first secondary 2-channel beamformer is either a) those of said at least three electric input signals, which are not used as inputs to said first primary 2-channel beamformer and b) a primary spatially filtered signal from a possible further primary 2-channel beamformer. Olson teaches that the input to the second beamformer [16, 30] is from microphone [10], which is also input to the first primary beamformer [26] (See Fig. 1). Claim 17, a non-transitory computer readable medium comprising executable instructions implementing a user interface for a hearing system according to Claim 1 is allowable for the same reasons as Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653